            Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 Social Technologies, LLC,                       Civil Action No.

      Plaintiff,
                                                 JURY TRIAL DEMANDED
              v.

 Apple Inc. and Thomas La Perle

      Defendants.



                                         COMPLAINT
       Plaintiff Social Technologies, LLC (“Social Tech”), by and through its undersigned

counsel, Pierce Bainbridge Beck Price & Hecht LLP, hereby sues Apple Inc. (“Apple”) and

Thomas La Perle as follows:

                                 NATURE OF THE ACTION

       1.      This action arises from Apple’s improper and fraudulent use of the registered

trademark symbol ® in connection with MEMOJI, a mark that Apple does not have a

registration on in the United States. Apple’s false marking of MEMOJI, which is included on

the Apple Trademark List prominently featured on its website, Apple.com, attempts to defraud

the general public to Social Tech’s detriment.

       2.      Apple is fully aware that it does not have a federal registration on MEMOJI

because Plaintiff Social Technologies has federal registered the mark, Trademark Registration

No. 5,566,242. In fact, Apple is currently defending itself in a separate lawsuit regarding

Apple’s blatant infringement of Plaintiff’s registered trademark “MEMOJI” in connection with

Apple’s mobile operating system software feature and Apple Music. Yet, despite Apple’s




                                                  1
            Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 2 of 15



knowledge that 1) Plaintiff has federal trademark registration of “MEMOJI”; 2) the U.S. Patent

and Trademark Office has not granted Apple’s application to register a trademark in Memoji; 3)

Plaintiff is currently pursuing claims of infringement against Apple for its use of the “MEMOJI”

mark, Apple has falsely posted on its website that it owns the federal trademark registration in

“MEMOJI” as reflected by its use of “MEMOJI®”. Specifically, Apple’s website includes a

registration symbol next to the “MEMOJI” trademark on a list of trademarks purportedly owned

by Apple. Apple is aware of the differences between “the appropriate ™, ℠, or ® symbol” as

reflected on introductory text of the Apple Trademark List on which the false marking of

MEMOJI appears.

       3.      Apple’s website further instructs all its developers to “use the correct Apple

product names with the correct capitalization as shown on the Apple Trademark List”—

demonstrating that Apple is encouraging developers to include “MEMOJI” with the deceitful

registration symbol on goods in commerce.

       4.      Apple’s actions are not surprising. Over the years, Apple has become as well

known for its blatant theft of intellectual property as its svelte consumer electronics. In 1996,

Apple founder Steve Jobs famously said: “Picasso had a saying – ‘good artists copy; great artists

steal’ -- and we have always been shameless about stealing great ideas.” Trademark

infringement also appears to be Apple’s modus operandi: Apple has faced lawsuits based on its

infringement of many other marks over the years, including “iPhone” (filed by Cisco in 2007),

“iCloud” (filed in 2011), “iBooks” (filed in 2011), “Animoji” (filed in 2017), and “Memoji”

(filed in 2018). Apple has also been listed among the “biggest trademark bullies” by World

Trademark Review.




                                                 2
             Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 3 of 15



       5.      Although the infamous “trademark bully” has, and continues to infringe

Plaintiff’s trademark rights, as described above, Apple has now surpassed run-of-the-mill

trademark infringement. In violation of state and federal law, Apple is brazenly representing on

its website that it has a registered trademark, which it indicates with the ® symbol, for MEMOJI.

This representation is completely and verifiably false, as the registered MEMOJI® trademark is

held by Plaintiff Social Tech.

       6.      Apple’s misrepresentation is willful and intended to deceive the public into

believing that it holds the federal registration in this mark. Such action will confuse consumers

and diminish the value of Social Tech’s mark even further, damaging a promising young

company for the benefit of a tech giant.

                                             PARTIES

       7.      Plaintiff Social Technologies LLC is a limited liability company organized and

existing under the laws of the State of Georgia and has a principal place of business in Atlanta,

Georgia.

       8.      Defendant Apple, Inc. is a corporation organized and existing under the laws of

the State of California but operates in all 50 states and has numerous offices, stores, and

employees in New York.

       9.      Defendant Thomas La Perle is in-house counsel and Senior Director of Copyright

and Trademark at Defendant Apple, Inc.

                                 JURISDICTIONAL STATEMENT

                                           JURISDICTION

       10.     This Court has subject matter jurisdiction over this action because Plaintiff alleges

causes of action under federal statute; and pursuant to 28 U.S.C. § 1332, the amount in


                                                 3
              Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 4 of 15



controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest, costs

and attorneys’ fees, and is an action between citizens of different states.

        11.     This Court has personal jurisdiction over Apple, Inc. because Apple: (a) operates,

conducts, engages in and/or does business within this jurisdiction; (b) committed the acts

underlying this suit in this jurisdiction; and/or (c) has caused harm in this jurisdiction.

                                               VENUE

        12.     Venue lies within this district because a substantial part of the events giving rise

to these claims occurred in this district.

                                   FACTUAL ALLEGATIONS

        13.     Apple’s website shows:




        14.     The letter R enclosed in a circle (or “®”) may be displayed with a trademark to

notify the public that the mark has been registered with the United States Patent and Trademark

Office (“USPTO”).


                                                   4
               Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 5 of 15



         15.     Social Tech visited Apple’s Trademark List1 on June 17, 2019, a day before the

deposition of Mr. Thomas La Perle, Apple’s Senior Director of Copyright and Trademark in

connection with Plaintiff’s trademark infringement action against Apple in the Northern District

of California. As of that date—June 17, 2019—MEMOJI was not listed on Apple’s Trademark

List.

         16.     However, immediately following Mr. La Perle’s deposition, the Trademark List

was updated to include the falsely designated MEMOJI® mark.

         17.      On information and belief, Mr. La Perle orchestrated a scheme to undermine

Social Tech’s registered trademark rights and mislead the public by causing Apple to add the

falsely designated mark to Apple’s Trademark List. The Federal Circuit has held: “The improper

use of a registration notice in connection with an unregistered mark, if done with intent to

deceive the purchasing public or others in the trade into believing that the mark is registered, is a

ground for denying the registration of an otherwise registrable mark.” Copelands’ Enterprises

Inc. v. CNV Inc., 945 F.2d 1563, 20 USPQ2d 1295 (Fed. Cir. 1991).

         18.     Apple’s website, which hosts Apple’s Trademark List, has far reach. According

to SimilarWeb, Apple.com is the 68th most visited website in the United States and the number

two website in computer electronics and technology. The website sees almost half a billion

visits per month. Apple’s Trademark List is linked within the Legal portion of its website,

which on information and belief is linked on every single page of its website. Thus, Apple’s

false marking is available to every visitor of its website and across its products.

         19.     Apple’s website also instructs developers referencing Apple products to: “Always

use the correct Apple product names with the correct capitalization as shown on the Apple



1
    https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html

                                                  5
             Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 6 of 15



Trademark List.” Accordingly, on information and belief, products used in commerce include

Apple’s false designation “MEMOJI®” at Apple’s insistence.

       20.     Apple’s misuse of the registered trademark symbol in connection with MEMOJI

is willful. Apple has been aware of Social Tech’s registered trademark, Registration No.

5,566,242, since it was issued. It was even aware of the application that led to that registration

and tried to purchase Plaintiff’s rights to its then intent-to-use application. Apple is also aware

that neither of its two trademark applications relating to MEMOJI have been granted

(Application Serial Nos. 88,158,604 and 87,397,135) and thus Apple is not able to legally use the

trademark registration symbol in connection with MEMOJI.

                      THE SIGNIFICANCE OF THE MEMOJI MARK

       21.     Apple’s actions cannot be attributed to mistake or ignorance. Apple has acted in

bad faith to deceive the public and destroy Social Tech’s trademark value. Apple has done so

because it places significant value on its Memoji software feature and branding, which is integral

to its current marketing campaign.

       22.     On June 4, 2018, Apple announced iOS 12 at its Worldwide Developers

Conference. Among the new features Apple touted at its event was Memoji, a “personalized

Animoji” that “can look like you or the real you.” The customizable avatar utilized TruDepth

camera technology in Apple’s iPhone X and later models to track a user’s face in real time and

overlay the Memoji face on top of the user’s face, showing their expressions on the Memoji in

real-time. Memoji is even able to track movement of a user’s tongue. The feature was available

in Apple’s iMessage and Facetime on iPhone X and later phones, and iPads. With the release of

iOS 13, the Memoji software feature is available on the iPhone 6S or later and the fifth-

generation iPad and beyond.


                                                 6
               Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 7 of 15



         23.    Apple has engaged in extensive advertising of Memoji since its release. But

Apple does not just advertise Memoji to promote its iPhones and iPads. On information and

belief, Apple also uses Memoji as a mascot for its entire brand, as well as to promote Apple

Music.

         24.    Before the feature was even available as part of a non-beta version of iOS, Apple

used Memoji to replace its executives’ headshots with Memoji versions of their faces on its

website.2 A screenshot is reproduced below:




         25.    In or around February 2019, Apple utilized Memoji on billboards in Los Angeles,

showcasing the Memoji versions of musicians including Shawn Mendes, Ariana Grande, and

Kacey Musgraves.3 Apple put up the billboards ahead of the 61st Annual Grammy Awards,


2
  See https://www.theverge.com/2018/7/17/17580910/apple-memoji-executive-portraits-jony-
ive-tim-cook
3
  https://www.macrumors.com/2019/02/05/apple-musics-new-memoji-ad/

                                                 7
             Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 8 of 15



which took place on February 10, 2019 at the Los Angeles Staples Center. A picture of the

billboards in L.A. are shown below:




       26.     Apple also created three Memoji-centered ads for the Grammys. Each ad has a

disclaimer that the “Memoji [was] professionally animated.” Below are screenshots of each of

the ads, showing the Memojis of famous artists, including Ariana Grande, Florida Georgia Line,

and Khalid, on the right, and the artist’s name in text next to “Memoji.”




                                                 8
            Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 9 of 15




The ads all conclude with the Apple Music logo, as pictured below:




                                              9
             Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 10 of 15



       27.     At no point is an iPhone, iPad, iMessage, or Facetime shown in the ads. Rather,

the Memojis are used to promote Apple Music.

       28.     Apple continued to use Memoji mascots recently. On July 8, 2019, Apple

celebrated the United States’ women’s national soccer team victory in the 2019 World Cup with

a Memoji-themed tribute on its Apple.com website.




On information and belief, Apple is highly desirous of the Memoji trademark and therefore

willing to lie about its registration and ownership status.

                                FIRST CAUSE OF ACTION
                          FALSE DESIGNATION UNDER 15 U.S.C. § 1125
                                 (Against Defendant Apple)
       29.     Social Tech re-alleges and incorporates herein by reference the allegations set forth

in paragraphs 1-38 of this Complaint.

       30.     Defendant Apple has posted on its website that it owns the federally registered

trademark “MEMOJI”.

       31.     This posting is false and misleading, conveying that Apple has a federally registered

trademark in “MEMOJI” when, in fact, Plaintiff owns the federally registered MEMOJI trademark.


                                                 10
               Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 11 of 15



         32.     Apple has also directed developers to use “MEMOJI®” when referencing Apple’s

Memoji software on goods in commerce.

         33.     This false representation has either deceived or has the capacity to deceive a

substantial segment of potential consumers of Apple’s and Plaintiff’s products.

         34.     The posting constitutes a false description of origin, as viewers of Apple’s website

may believe the federally registered trademark MEMOJI belongs to Apple, when it, in fact,

belongs to Plaintiff.

         35.     The deception is material and likely to influence consumers’ purchasing decisions.

         36.     Apple’s MEMOJI software is included on iPhones sold across the country and

around the world. Accordingly, Apple’s false and misleading use of the registration symbol was

done in connection with goods used in interstate commerce. The false statement is included on

Apple’s website which is further used to advertise Apple’s products and is accessible across the

globe.

         37.     App and software developers produce products used in interstate commerce and

Apple instructs these developers to include the misrepresentation “MEMOJI®” on products used

in interstate commerce.

         38.     Apple’s or developers’ use of the registration symbol adjacent to “MEMOJI” has

or is likely to cause confusion, to cause mistake, or to deceive someone as to the affiliation, origin,

sponsorship, or approval of Apple’s Memoji software or Social Tech’s Memoji app.

         39.     The plaintiff has been or is likely to be injured as a result of the statement at issue.

Apple’s continued use of the MEMOJI mark and false posting that it owns the federal trademark

registration for MEMOJI continues to diminish the value of Social Tech’s mark, which is federally

registered.




                                                   11
               Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 12 of 15



                                 SECOND CAUSE OF ACTION
                              DILUTION NY GEN BUS L § 360-L (2012)
                                    (Against all Defendants)
         40.     Social Tech re-alleges and incorporates herein by reference the allegations set forth

in paragraphs 1-38 of this Complaint.

         41.     The mark “MEMOJI” is distinctive within the meaning of New York Gen. Bus.

Law Section 360-l.

         42.     Defendant Apple’s conduct, as described above, creates a likelihood of dilution of

the distinctive quality of the “MEMOJI” mark in violation of New York Gen. Bus. Law Section

360-l.

         43.     Further, Apple’s conduct has harmed or is likely to harm Social Tech’s business

reputation.

         44.     As a direct and proximate result of Apple’s misrepresentation that it owns the

federally registered trademark “MEMOJI®,” Social Tech has suffered and will continue to suffer

substantial injury and damages, and the injury to Social Tech’s business, reputation, and goodwill,

unless enjoined, will be irreparable.

         45.     By posting the registration symbol alongside “MEMOJI” on its website and

instructing developers to do the same when referencing Apple’s Memoji product, Apple has

willfully infringed upon the rights of Plaintiff with intent to dilute the distinctiveness of Social

Tech’s mark and minimize Social Tech’s goodwill in favor of its own.

         46.     Defendant should be enjoined from using the “MEMOJI” mark going forward.

                                   THIRD CAUSE OF ACTION
                                      UNFAIR COMPETITION
                                     (Against All Defendants)
         47.     Social Tech re-alleges and incorporates herein by reference the allegations set forth

in paragraphs 1-38 of this Complaint.


                                                  12
              Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 13 of 15



        48.     By falsely posting that Apple has federal trademark registration in MEMOJI,

Defendants have misappropriated to Apple the benefits of Plaintiff’s work, labor, intellectual

property and investment in Plaintiff’s unique and distinctive trademark.

        49.     Defendants’ misrepresentation is an attempt to diminish the value of Social Tech’s

mark.

        50.     Defendants’ wrongful conduct and misappropriations, as hereinabove alleged, have

enabled and will continue to enable Defendants to wrongfully take advantage of and unfairly profit

and benefit from Plaintiff’s time, skill, labor, and expenditures in connection with its MEMOJI

mark and the federal registration of Plaintiff’s mark.

        51.     Defendants’ acts were done in bad faith and were intended to deceive and defraud

the public.

        52.     Defendants’ acts have actually caused confusion and/or are likely to cause

confusion among consumers, developers, and others as between Social Tech’s app and Apple’s

software.

        53.     Defendants’ acts were intended to create in the mind of the public the false

impression that Defendant Apple is responsible for or affiliated with the registered trademark

MEMOJI even though the trademark is owned by Social Tech.

        54.     Defendants’ actions, as hereinabove alleged, constitute unfair competition under

the common law of the State of New York.

        55.     Defendants have acted with malice to defraud the public to Plaintiff’s detriment,

and as a result, exemplary and punitive damages are warranted.

                              FOURTH CAUSE OF ACTION
                       VIOLATION OF NY GENERAL BUSINESS LAW § 349
                                 (Against All Defendants)




                                                 13
             Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 14 of 15



       56.     Social Tech re-alleges and incorporates herein by reference the allegations set forth

in paragraphs 1-38 of this Complaint.

       57.     Defendants’ acts, as hereinabove alleged, are deceptive acts and practices in the

conduct of business which deceive and are intended to deceive consumers. Defendants’ acts have

caused harm to the consuming public and to Plaintiff in violation of New York General Business

Law § 349.

       58.     Plaintiff has been damaged by Defendants’ unlawful conduct, and has no adequate

remedy at law to compensate it for Defendants’ continuing wrongful actions, and for the

continuing injury that will be caused if Defendants’ wrongful acts are not immediately enjoined.

       59.     Plaintiff has also been financially damaged due to the diminution in value of its

federally registered trademark and harm to its goodwill and business reputation in an amount to be

determined at trial. Plaintiff seeks to recover these actual damages.

       60.     Defendants willfully and/or knowingly violated this section and thus, Plaintiff is

entitled to three times actual damages and reasonable attorneys’ fees.

                                    PRAYER FOR RELIEF
WHEREFORE Plaintiff Social Technologies prays for relief as follows:
   A. Entry of preliminary and permanent injunctions prohibiting Defendants and Apple’s

       agents, servants, employees, and all persons acting thereunder, in concert with, or on

       Apple’s behalf, from using the registration symbol in connection with the mark

       “MEMOJI” or any similar mark;

   B. Entry of preliminary and permanent injunctions prohibiting Apple and its agents,

       servants, employees, and all persons acting thereunder, in concert with, or on Apple’s

       behalf, from using in commerce the Infringing Memoji mark or any colorable imitation or

       confusingly similar variation thereof;


                                                14
            Case 1:19-cv-09050 Document 1 Filed 09/30/19 Page 15 of 15



   C. An award of monetary damages, including actual, exemplary, and punitive damages;

   D. Prejudgment and post-judgment interest to the extent allowed by the law;

   E. An award of all costs, expenses, and attorneys’ fees incurred in prosecuting this action;

   F. A declaration that Social Tech owns the only federally registered Memoji trademark;

   G. A declaration that Social Tech owns and has the right to use its MEMOJI trademark for

       any and all purposes and that its MEMOJI Mark is a valid, enforceable and federally

       registered mark protectible under the Lanham Act as issued by the PTO, and that Apple is

       not entitled to a federal registration for the mark MEMOJI; and

   H. Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND
Social Tech demands a jury trial as to all issues so triable.


Dated: September 30, 2019                      Respectfully Submitted,
                                               /s/ David L. Hecht
                                               David L. Hecht
                                               Pierce Bainbridge Beck
                                               Price & Hecht LLP
                                               277 Park Ave. 45th Floor
                                               New York, NY 10172
                                               T: (212) 484-9866
                                               E: dhecht@piercebainbridge.com

                                               Counsel for Plaintiff
                                               Social Technologies, LLC




                                                  15
